
	
		II
		109th CONGRESS
		2d Session
		S. 3364
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2006
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To authorize appropriate action against Japan for failing
		  to resume the importation of United States beef in a timely manner, and for
		  other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The United States
			 cattle industry produces abundant, safe, and healthy food for consumers in the
			 United States and around the world.
			(2)Japan has
			 prohibited imports of beef from the United States since January 20, 2006, when
			 a single shipment of beef products from the United States was found not to be
			 in compliance with the Export Verification protocol agreed to by the United
			 States and Japan in December 2005.
			(3)The noncomplying
			 shipment presented no harm to Japanese consumers and merely consisted of beef
			 products that were not approved for export to Japan. Subsequent investigations
			 have indicated that the noncomplying shipment was the result of human error and
			 that no further noncompliant shipments to Japan were found.
			(4)Japan’s reaction
			 to this single incident of noncompliance, by banning all imports of United
			 States beef, was unnecessarily harsh and overly broad, and it has been damaging
			 and unfair to the United States beef industry.
			(5)The United States
			 and the Government of Japan have been working diligently towards resolving the
			 latest ban on United States beef by Japan, but that ban has not been resolved
			 in a timely manner.
			(6)Notwithstanding
			 the commitments Japan has made, Japan continues to maintain an unjustified ban
			 on imports of United States beef as an unnecessarily harsh measure based on a
			 single incident of noncompliance.
			(7)Japan's continued
			 ban on United States beef has been damaging to the American beef industry,
			 costing that industry an estimated $116,000,000 per month.
			(8)The United States
			 cannot continue to permit Japan to unilaterally close trade of all United
			 States beef products based solely on a single, minor incident of noncompliance
			 under the export verification program.
			2.Certification
			 regarding United States beef exports to Japan
			(a)In
			 generalNotwithstanding any other provision of law, the United
			 States Trade Representative shall, not later than 30 days after the date of the
			 enactment of this Act, submit to Congress the certification described in
			 subsection (b).
			(b)CertificationThe
			 certification described in this subsection means a certification by the United
			 States Trade Representative to Congress that Japan is no longer prohibiting the
			 importation of beef from the United States.
			(c)Sanctions
				(1)In
			 generalIf the certification described in subsection (b) is not
			 made, the United States shall ban the importation of beef products grown or
			 processed in, or exported from, Japan.
				(2)Necessary
			 actionThe United States Trade Representative, in cooperation
			 with the Secretary of Agriculture and the Secretary of Commerce, is authorized
			 to take all necessary actions to carry out the ban of imports of beef and beef
			 products from Japan.
				(3)DurationThe
			 sanctions imposed by this section shall terminate on the date that a
			 certification described in subsection (b) is submitted to Congress.
				
